DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and/or Claims
2.		Applicant’s amendments dated 11/8/2019 are considered and entered into record. Claims 1, 3, and 5 are amended. Claim 4 is cancelled. Claims 1-3 and 5 are being considered for examination in the instant application. 


Specification
3.		The disclosure is objected to because of the following informalities: 
(i) Brief Description of the drawings:  There is no description for Fig. 4b (see page 7 of specification).
(ii) Inconsistencies: Paragraph 0005 of the specification teaches that inflammatory diseases include inflammatory bowel diseases (IBD), psoriasis (PsA), and rheumatoid arthritis (RA). Paragraph 0011 of the specification states that PsA and RA are IBDs, (emphasis added) which is not what is taught in paragraph 0005. 
(iii) Internet address: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, for example, page 20, para 0051; page 11, para 0039; page 44, para 0091; page 47, para 0098). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
4.		Appropriate correction of each of the informalities is required.

Claim Objection
5.		Claim 1 is objected to because of the following informalities:
Amended claim 1 is objected for reciting “Burkholdenales” instead of “Burkholderiales” (see cancelled portion of claim 1; instant specification, para 0033 for example). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112-Second paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.		Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.		Claim 2 is vague and unclear as it recites that the IBD is rheumatoid arthritis (RA) or psoriasis (PsA). The art recognizes RA and PsA as inflammatory diseases, but does not recognize these as IBDs. For instance, an article cited in para 0005 of the specification (Baumgart and Sandborn, Lancet 380: 1590-1605, 2012) teaches that UC and CD are the main components of IBD (page 1590, Introduction), and that psoriasis, RA and multiple sclerosis are chronic inflammatory disorders (page 1600, col 2, para 2). Instant specification teaches two different categorizations of RA and PsA. While paragraph 0005 states that these diseases along with IBD are inflammatory diseases, paragraph 0011 teaches that RA and PsA are IBDs. Applicant is free to be his or her own lexicographer, however, Applicant is required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. 

10.		Claim 5 is unclear with regards to its dependency. 
11.		Appropriate clarification and correction are required.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

13.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.  		Claims 1-3 and 5 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating a subject with CD, wherein the subject is selected as having increased levels of Roseburia inulinivorans and/or Burkholderiales as compared to a control subject, does not reasonably provide enablement for a method of treating UC by selecting a subject to be treated of the same, as having higher levels of Roseburia inulinivorans than those in a control subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
15.		The claims are directed to a method of treating a selected subject with inflammatory bowel disease (IBD), comprising administering an anti-integrin therapy to the subject, wherein the subject is having increased levels of Roseburia inulinivorans and/or Burkholdenales species, 
16.		The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988). 
17.		The instant specification teaches that the gut microbiome plays a central role in the pathogenesis and progression of IBDs like Crohn’s disease (CD) and ulcerative colitis (UC) (para 0008, 0011), and that the relative abundance of Roseburia inulinivorans and Burkholderiales is predictive of remission at week 14 (para 0083). The specification teaches the prediction of responses to IBD treatment with anti-integrin therapy – vedolizumab, by measuring disease activity and stool metagenomics at baseline, and weeks 14, 30, 54 after therapy, wherein the levels of Roseburia inulinivorans (butyrate producing bacteria) and Burkholderiales, along with metabolic pathways are significantly higher at baseline among CD patients achieving week 14 remission (para 0008, 0033, 0040, 0072, 0073; Figure 2a, 2b). The specification states that no significant difference in taxa was observed in UC patients (para 0076). The specification therefore, does not teach a method of treating subjects with UC, wherein the subjects are selected as having a higher abundance or increased levels of Roseburia inulinivorans as compared to a control subject. The guidance towards such patient selection has not been provided in the instant specification. Undue experimentation would be required of a skilled artisan to select a patient for treatment of UC following the subject/patient selection requirement as instantly claimed. 
 US 10,023,918, 7/17/2018; col 4, lines 4-12). Machiels et al (Gut 63: 1275-1283, 2014) teach the presence of lower levels of fecal Roseburia hominis, a butyrate producing bacteria in UC patients, as compared to controls (Abstract; page 1275, col 2, Significance of this study; page 1278, col 2, last para; Fig 1C, 2C; page 1281, Discussion, para 3). A post filing reference (Earley et al, Scientific Reports 11: 1-10, 2021) teaches that butyrogenic or butyrate producing bacteria (Roseburia hominis) is reduced in UC (Abstract; Fig 2; concluding para on page 8). The pertinent art till recent date, therefore, is unanimous that butyrate producing bacteria levels are reduced in UC patients. Neither the instant specification nor the associated literature teaches or suggests any methods or working examples to show the presence of an increased level of Roseburia genus or any butyrate producing bacteria in a subject having UC. A skilled person of art would be subjected to undue experimentation with intense trial and error, to select such patient population for treatment of UC. 
19.		In view of the lack of teachings and unpredictability of the art set forth earlier, the total absence of working examples showing that Roseburia inulinivorans or any Roseburia species is increased in a subject having UC, the instant specification is not found to be enabled to the full scope of the claimed method. It would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to use the full scope of Applicant's invention. 
20.		Due to the large quantity of experimentation necessary to achieve treating UC in a subject selected for treatment, such that the subject has increased levels of Roseburia inulinivorans as compared to a control subject; the lack of direction/guidance presented in the specification regarding the same; the complex nature of the invention; the unpredictability of obtaining increased levels of Roseburia inulinivorans in UC patient, when the art unequivocally teaches the opposite trend and the instant specification is inconclusive on this teaching; and the .	

Claim Rejections - 35 USC § 102
21.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
22.		Claims 1-2, and 5 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ananthakrishnan et al: Gastroenterology 152: S-191- S-192, 22 April 2017 (IDS)
23.		The claims are directed to a method of treating a selected subject with inflammatory bowel disease (IBD), comprising administering an anti-integrin therapy to the subject, wherein the subject is having increased levels of Roseburia inulinivorans and/or Burkholderiales species, when compared to control subject (claim 1); wherein: the IBD is Crohn’s disease (CD), ulcerative colitis (UC), rheumatoid arthritis (RA) or psoriasis (PsA) (claim 2); and the anti-integrin therapy is vedolizumab (claim 5). 
24.		Ananthakrishnan et al teach that gut microbiome function determines the response to anti-integrin therapy in subjects with IBD such as CD and UC, wherein the subjects were treated with the anti-integrin therapy – vedolizumab, and wherein the subjects having significantly higher baseline levels of Roseburia inulinivorans and a Burkholderiales species, achieved remission at week 14 (instant claims 1-2, and 5). Even though the reference does not teach that the microbial levels are higher as compared to a control subject, this would be inherent as the reference is teaching that the levels are “more abundant at baseline among CD patients” implying comparing with a control set not having the abundance.  Ananthakrishnan et al teach  The reference therefore, anticipates the invention.

25.		Claims 1-2 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Stintzi et al, WO2014/138999, published 9/18/2014.
26.		Stintzi et al teach methods for diagnosing, classifying and treating subjects having IBD such as ulcerative colitis (UC) and Crohn’s disease (CD) by measuring bacterial taxa (Abstract). The reference teaches a method of treating IBD in a human subject by administering a pharmaceutically effective amount of a compound such as anti-integrin, wherein the subject to be treated is selected as having IBD, by measuring levels of Roseburia inulinivorans bacteria or proteobacteria (e.g. Burkholderiales - page 70, lines 16-20, 23, 27; page 71, line 4) in the subject. The reference also teaches that if the levels of one or more proteobacteria is higher than the reference (control) level, the subject has the disease and is selected for treatment (para spanning pages 4 and 5; page 6, para 1). The reference further teaches that Burkholderiales or proteobacteria shows a significantly different abundance (increase) in CD patients (p<0.05), and UC patients as compared to control subject (Table 2, page 23, 24; Fig 6B). Still further the reference teaches increased levels of Roseburia inulinivorans in UC-inflamed and CD group (Fig. 16C). The reference therefore, anticipates the invention.

27.		Claims 1-2 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Stintzi et al, US patent 10,023,918, which is a 371 of WO2014/13899 (PCT/CA2014/050245), filed 3/14/2014.


Claim Rejection - 35 USC § 103
29.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
30.		Claims 1-2 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Stintzi et al (2014), in view of Danese et al,  Nat Rev Gastroent Hepatol 12: 537-545, 2015 (abstract only).
31.		The teachings of Stintzi et al are set forth above.
32.		Stintzi et al do not teach that the anti-integrin therapy is vedolizumab. 
33.		Danese et al teach that vedolizumab is an anti-integrin agent that is approved for treatment of IBD (Abstract).
34.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of treating IBD in a selected subject by administering an anti-integrin therapy as taught by Stintzi et al, by using vedolizumab as the anti-integrin therapy in view of the teachings of Danese et al. The person of ordinary skill would have been motivated and would have expected reasonable success to use vedolizumab as this was approved for treating IBD, at the time of filing of the instant invention.
prima facie obvious over the combined teachings of the prior art.

Conclusion
36.         	No claims are allowed.			
14.			37.		 The prior art considered pertinent to applicant's disclosure is as follows:
		Burkholderiales , downloaded from <Burkholderiales - Wikipedia> on 3/22/2022, pages 1-2.
(Reference teaches that Burkholderiales is a Proteobacteria (page 1)).

Kostic et al (Gastroenterology 146: 1489-1499, 2014)
(Reference teaches that 12% of the metabolic pathways are significantly different in IBD patients as compared to healthy controls (page 1493, Functional composition of the Gut microbiota in IBD). The reference also teaches that “because of the complexity of the human microbiome….and alterations in microbial metabolism and function”, a “multifaceted approach” in IBD is suggested (page 1494, col 2; Fig. 2)).

38.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
39.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
40.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
22 March 2022


/GREGORY S EMCH/Primary Examiner, Art Unit 1699